Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to communications filed on 07/26/2021. Claims 1-7, 9-17, 19 and 20 are pending.

Response to Arguments
Applicant’s arguments, see Remarks pp. 8-10, filed 07/26/2021, with respect to the rejection(s) of claim(s) 1, 11, and claims dependent therefrom, under section 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lazar. Lazar was cited in a previous office action.
Applicant argues that Lazar was not asserted against the subject matter of amended independent claim 1. Remarks p. 11. Lazar is herein asserted against the subject matter of amended independent claim 1, as shown below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 6, 7, 9-13, 16, 17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2018/0359597 (“Lazar”), in view of U.S. Pub. No. 2019/0220760 (“Kolar”), and further in view of U.S. Pub. No. 2017/0310541 (“Jin”).

Regarding claim 1, Lazar teaches a method, comprising: 
receiving, by a computing device (Fig. 1, 120 and/or any components of 120 depicted in Fig. 2) comprising one or more processors coupled to memory (“the remote management system 120 includes is a combination of hardware and software including a CPU and memory device,” ¶ [0025]), from an access network system in 
generating, by the computing device, analytics data using the network parameters and information from the plurality of connected devices of the access network (“The user activity analyzer 315 collects and analyzes CPE device activity. CPE device activity can include session information, types of applications currently or previously used by a CPE device, CPE device bandwidth usage, security settings, 
identifying, by the computing device, using an issue detection model (“normal operating dataset,” ¶ [0036]) and the analytics data, a classification of a network issue in a subscriber network (“Customer-premises equipment (CPE) is an electronic device located at a customer's premises that itself connects to a network or enables other devices to connect to a network. CPE devices include mobile phones, telephones, routers, switches, residential gateways (RGs), set-top boxes (STBs), fixed mobile convergence devices, home networking adapters, Internet access gateways, and home Internet of Things (loT) solutions that include centralized hub and connected smart peripherals (e.g. doorbell, security camera, sensor, home appliance, etc.),” ¶ [0001]) provided by a first connected device of the plurality of connected devices (“A health CPE device is operating normally and an unhealthy device is operating abnormally compared to a normal operating dataset associated with the CPE device,” ¶ [0036]); 
determining, by the computing device, a solution to the network issue using the classification and the network parameters (“the health engine 125 determines an action for fixing the CPE device. In some implementations, the health engine 125 determines the action by querying an error and associated action for resolving the issue,” ¶ [0051]), the solution including a reconfiguration of the first connected device (“the health engine sends instructions to the CPE device, where the instructions cause the CPE device to restart or update its software,” ¶ [0051]); and

Lazar fails to teach providing, by the computing device, a graphical user interface indicating the classification of the network issue and the solution; and generating, by the computing device, responsive to an input received via the graphical user interface, policy management protocol data to reconfigure the first connected device and resolve the network issue in the subscriber network provided by the first connected device. Kolar teaches providing, by the computing device, a graphical user interface indicating the classification of the network issue (“one mitigation action that interpretable modeler 410 may perform regarding detected network problems is to send a description of the problem for review by a network administrator, along with easily interpretable patterns that may explain the cause of the problem,” ¶ [0077]; “interface 318 may present data indicative of the state of the monitored network, current or predicted issues in the network (e.g., the violation of a defined rule, etc.), insights or suggestions regarding a given condition or issue in the network, etc,” ¶ [0057]); and generating, by the computing device, responsive to an input received via the graphical user interface, policy management protocol data to reconfigure the first connected device and resolve the network issue in the subscriber network provided by the first connected device (“based on the predictions by analyzer 312, the evaluation of any predefined health status rules by cloud service 302, and/or input from an administrator or other user via 
Lazar-Kolar fails to teach providing, by a computing device, a graphical user interface indicating a solution to a network issue. Jin teaches providing a graphical user interface indicating a solution to a network issue (Fig. 6, 80(B) depicting a 

Regarding claim 11, Kolar teaches a system, comprising: 
one or more processors coupled to memory (Fig. 2, 220 coupled to 240), the one or more processors configured (¶ [0064]) to: 
receive, by a computing device (Fig. 1, 120 and/or any components of 120 depicted in Fig. 2) comprising one or more processors coupled to memory (“the remote management system 120 includes is a combination of hardware and software including a CPU and memory device,” ¶ [0025]), from an access network system in communication with a plurality of connected devices via an access network (“a web proxy 245 that operates as an intermediary server to redirect incoming traffic from CPE devices,” ¶ [0030]; Fig. 1, Networks 110 and/or 115), network data including network parameters of the access network (“ACS reports include policy diagnostics, stores diagnostics information, authentication flow diagnostics, passed authentications, failed authentications, authentication summary, session status summary, security information, and session history,” ¶ [0029]; “status report generally includes information about the operation of the device such as firmware, hardware, latest uploads and downloads of software, error reports, requests, time stamps, and other information common in the TR-069 standard,” ¶ [0044]; “the health engine 125 detects behavior of the CPE 
generate, by the computing device, analytics data using the network parameters and information from the plurality of connected devices of the access network (“The user activity analyzer 315 collects and analyzes CPE device activity. CPE device activity can include session information, types of applications currently or previously used by a CPE device, CPE device bandwidth usage, security settings, number of calls placed, duration of time spent using the CPE device, time spent using a particular application or function on the CPE device, data used per unit of time (e.g., hour, minute, week, day), CPE device power health (e.g., battery health), frequency of restarting the CPE device, or other statistical data for the CPE device,” ¶ [0035]); 
identify, by the computing device, using an issue detection model (“normal operating dataset,” ¶ [0036]) and the analytics data, a classification of a network issue in a subscriber network (“Customer-premises equipment (CPE) is an electronic device located at a customer's premises that itself connects to a 
determine, by the computing device, a solution to the network issue using the classification and the network parameters (“the health engine 125 determines an action for fixing the CPE device. In some implementations, the health engine 125 determines the action by querying an error and associated action for resolving the issue,” ¶ [0051]), the solution including a reconfiguration of the first connected device (“the health engine sends instructions to the CPE device, where the instructions cause the CPE device to restart or update its software,” ¶ [0051]); and
transmit, by the computing device, policy management protocol data to the first connected device via the access network (“the health engine sends instructions to the CPE device, where the instructions cause the CPE device to restart or update its software,” ¶ [0051]) to resolve the network issue in the subscriber network provided by the first connected device (Fig. 4, 440).


Regarding claims 2 and 12, Lazar-Kolar-Jin teaches the invention of claims 1 and 10, and further teaches: determining, by the computing device, that the network issue can be resolved via automatic intervention (Kolar: “interpretable modeler 410 may convert these traits into natural language insights that can be used to notify a network administrator and/or initiate automatic corrections in the monitored network,” ¶ [0080]); and generating, by the computing device, the policy management protocol data responsive to determining that the network issue can be resolved via automatic 

Regarding claims 3 and 13, Lazar-Kolar-Jin teaches the invention of claims 1 and 10, and further teaches that receiving the network data comprises receiving, by the computing device, at least one of simple network management protocol information or technical report information (Kolar: “Example data feeds may comprise, but are not limited to, management information bases (MIBS) with Simple Network Management Protocol (SNMP) v2,” ¶ [0048]).

Regarding claims 6 and 16, Lazar-Kolar-Jin teaches the invention of claims 1 and 10, and further teaches: generating, by the computing device, using the issue detection model, a plurality of classifications of a second network issue (Kolar: “(1) extract the main patterns that cause network problems,” ¶ [0060]; “The patterns are then inferred by automatically analyzing tree 702,” ¶ [0085]); providing, by the computing device, the plurality of classifications of the second network issue for display on a user interface (Kolar: “(2) communicate the patterns to the network administrator in a simple and interpretable manner so that the administrator can act on the insights,” ¶ [0060]; “each pattern presented to the user may indicate the sample size and confidence 704,” ¶ 

Regarding claims 7 and 17, Lazar-Kolar-Jin teaches the invention of claims 1 and 10, and further teaches that the issue detection model is at least one of a linear regression model, a logistic regression model, a decision tree model, a support vector machine model, a Naive Bayes model, a k-nearest neighbors model, a k-means model, a random forest model, a dimensionality reduction algorithm, a gradient boosting algorithm, a neural network, or a convolutional neural network (Kolar: “problem labeler 406 may employ more advanced anomaly detection techniques, such as time-series based anomaly detection or k-nearest-neighbors (KNN)-based anomaly detection,” ¶ [0067]).

Regarding claims 9 and 19, Lazar-Kolar-Jin teaches the invention of claims 1 and 10, and further teaches that determining the solution to the network issue comprises generating, by the computing device, a list of suggestions based on the classification and the network parameters (Kolar: “one mitigation action that interpretable modeler 410 may perform regarding detected network problems is to send a description of the problem for review by a network administrator, along with easily interpretable patterns that may explain the cause of the problem,” ¶ [0077]; “interface 318 may present data indicative of the state of the monitored network, current or predicted issues in the network (e.g., the violation of a defined rule, etc.), insights or suggestions regarding a given condition or issue in the network, etc,” ¶ [0057]).

Regarding claims 10 and 20, Lazar-Kolar-Jin teaches the invention of claims 9 and 19, and further teaches: providing, by the computing device, the list of suggestions in at least one first region of the user interface; and providing, by the computing device, the network parameters of the access network in at least one second region of the user interface (Jin: “the calculated, recommended and corrective information is graphically displayed including the location of the problem, the customer locations (if any) affected by the problem and the underlying data triggering the recommendation. A user, such as a field technician, can drill down on information, including current values, thresholds and historical trend line value for each identified fault signature (and other parameters),” ¶ [0094]; also Fig. 6, 80(B) depicting network information in a separate region than the recommended fix).

Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lazar-Kolar-Jin as applied to claims 1 and 10 above, and further in view of U.S. Pub. No. 2020/0383121 (“Sanghavi”).

Regarding claims 4 and 14, Lazar-Kolar-Jin teaches the invention of claims 1 and 10, and further teaches that receiving the network parameters further comprises: receiving, by the computing device, usage information of at least one connected device of the plurality of connected devices, the usage information including at least one of a signal strength of the at least one connected device, a bandwidth utilization of the at least one connected device, or device information of the at least one connected device (“CPE device activity can include session information, types of applications currently or previously used by a CPE device, CPE device bandwidth usage, security settings, number of calls placed, duration of time spent using the CPE device, time spent using a particular application or function on the CPE device, data used per unit of time (e.g., hour, minute, week, day), CPE device power health (e.g., battery health), frequency of restarting the CPE device, or other statistical data for the CPE device,” ¶ [0035]), but fails to teach calculating, by the computing device, a ratio of the bandwidth utilization of the connected device to a provisioned bandwidth of the connected device as part of the network parameters. Sanghavi teaches calculating, by the computing device, a ratio of the bandwidth utilization of the connected device to a provisioned bandwidth of the connected device as part of the network parameters (“determining the ratio of the actual bandwidth of the high-priority network software application and the bandwidth provisioned for the high-priority network software application…After determining this .

Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lazar-Kolar-Jin as applied to claims 1 and 10 above, and further in view of U.S. Pub. No. 2018/0167812 (“Nagarajamoorthy”).

Regarding claims 5 and 15, Lazar-Kolar-Jin teaches the invention of claims 1 and 10, but fails to teach that generating the analytics data further comprises: identifying, by the computing device, a subset of connected devices from the plurality of connected devices that utilize network bandwidth above a predetermined threshold during a predetermined time period; and generating, by the computing device, the analytics data to indicate the subset of connected devices that utilize network bandwidth above the predetermined threshold during the predetermined time period. Nagarajamoorthy teaches identifying a subset of connected devices from the plurality of connected devices that utilize network bandwidth above a predetermined threshold during a predetermined time period (“the gateway 104 can analyze the network traffic and determine if any suspicious activity is detected. Suspicious activity can include security .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN CHANG whose telephone number is (571)272-8631.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on (571)272-3865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


JULIAN CHANG
Examiner
Art Unit 2455



/Julian Chang/Examiner, Art Unit 2455

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455